DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 2, 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “wherein a thickness of the second member is larger than a depth of the recess on the lower surface of the first member, and wherein at least a part of the lower surface of the first member is exposed to a plasma during a plasma processing” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2012/0251759 to Yamawaku et al is presented below, as a “part of the lower surface of the first member” is considered the outermost corner of the first member that is exposed to a plasma.
	Thus this rejection is made FINAL.
	It is further noted that the exposure on the lower surface of the first member does not appear to have a criticality (see to lack of supportive evidence/description in the 112 rejection below), such that a change of shape to expose the rings to plasma is considered acceptable, and as the teachings of Yamawaku presents other embodiments (such as the embodiment of Fig. 8 or 9) wherein the bottom surface of the edge ring is not covered with the second member, such that a modification of shape is thus considered obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claims 1 and 8 recite the new limitations of “wherein at least a part of the lower surface of the first member is exposed to a plasma during plasma processing” is considered new matter. Although the edge ring of the application has some kind of lower surface S11 in Fig. 3, in Fig. 1, it appears that the lower surface is covered, and a text search for plasma exposure does not expressly support the exposure on the lower surface. Thus it is considered that this limitation “wherein at least a part of the lower surface of the first member is exposed to a plasma during plasma processing” is new matter as it is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. Without this description and any criticality of said exposure as claimed, this limitation is considered new matter.
Claims 2, 4-7 and 9-11 are rejected in part due to their dependency on Claims 1 and 8. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent Application No. 2012/0251759 to Yamawaku et al.
In regards to Claim 1, Yamawaku teaches an edge ring 25 Fig. 1, 12 (focus ring 25, and also 115 Fig. 12) arranged around a substrate W, the edge ring comprising: 5an annular first member 115g  that has a recess on a lower surface (as shown in Fig. 12, where 115T, 115E fits within the bottom lip) and is made of a first material having plasma resistance (as it is made out of silicon carbide [0123]); and an annular second member 115T that is arranged in the recess and is made of a second material having a rigidity 10lower than that of the first material (as it made out of silicon, [0123, 0050-0123].  
Yamawaku further teaches wherein a thickness of the second member is larger than a depth of the recess on the lower surface of the first member (as shown in how 115T, 115E is taller than the recess for 115G as shown in Fig. 12), and wherein at least a part of the lower surface of the first member (in the form of the lower outer circumferential corner is exposed to a plasma during a plasma processing [0005-0006, 0052].
Furthermore, as Yamawaku teaches alternative embodiments in Fig. 8 + 9, where there is clearly a portion of the lower part of the annular first member that is not covered by the second member, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamawaku to change the shape as desired and leave a part of the lower surface exposed to a plasma during plasma processing.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the edge ring’s recess and lower surface that would tend to point toward the non-obviousness of freely selecting one that is exposed to the plasma.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
In regards to Claim 2, Yamawaku teaches the first material 115G includes silicon carbide [0123]  15wherein the second material 115T includes silicon [0123].  

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0251759 to Yamawaku et al in view of United States Patent Application No. 2011/0315318 to Kobayashi et al.
The teachings of Yamawaku are relied upon as set forth in the above 102 rejection.
In regards to Claims 4-6, Yamawaku teaches that between the first member and the second member there is a heat transfer sheet 105e [0118] in between, such that they are joined by said heat transfer sheet that is provided between a bottom surface of the recess and an upper surface of the second member.
Yamawaku does not expressly teach that this heat transfer sheet is an adhesive layer, and in regards to Claims 5 and 6, does not expressly teach  the adhesive layer contains a silicone-based adhesive or the adhesive layer further contains a conductive filler.  
 Kobayashi teaches that a heat transfer sheet 38 Fig. 2 on the bottom surface of a focus ring 25 is formed out of a heat resistant adhesive containing silicon components with conductive fillers placed therein [0064, 0045-0077], the material allowing for uniform temperature control of the focus ring [0077].
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Yamawaku with the teachings of Kobayashi by changing the generic material of Yamawaku with the materials taught by Kobayashi for the heat transfer sheet, as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2143 Motivation B.
	 In regards to Claim 7, Yamawaku in view of Kobayashi teach the adhesive layer is provided in the recess and formed on an upper surface of the second member, as shown in Fig. 12 of Yamawaku.  

Claim(s) 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2012/0251759 to Yamawaku et al.
In regards to Claim 8, Endoh teaches an 10apparatus Fig. 1, 11 comprising: a processing container 10 which provides a processing space (interior space of 10); a stage 11 which is provided inside the processing container and on which a substrate W is mounted; and 15an edge ring 30 arranged so as to surround a periphery of the substrate W, wherein the stage comprises an electrode 25c, 25d that electrostatically attracts the edge ring in a region that at least partially overlaps with the edge ring in plan view [0099-0114, 0094-0206]. 20Endoh  
Endoh does not expressly teach the edge ring includes: an annular first member that has a recess on a lower surface and is made of a first material having plasma resistance; and 25an annular second member that is arranged in the recess and that is made of a second material having a -19-rigidity lower than that of the first material and that has a lower surface that is in contact with an upper surface of the stage.  
Yamawaku teaches an edge ring 25 Fig. 1, 12 (focus ring 25, and also 115 Fig. 12) arranged around a substrate W, the edge ring comprising: 5an annular first member 115g  that has a recess on a lower surface (as shown in Fig. 12, where 115T, 115E fits within the bottom lip) and is made of a first material having plasma resistance (as it is made out of silicon carbide [0123]); and an annular second member 115T that is arranged in the recess and is made of a second material having a rigidity 10lower than that of the first material (as it made out of silicon, [0123, 0050-0123].  
Yamawaku further teaches wherein a thickness of the second member is larger than a depth of the recess on the lower surface of the first member (as shown in how 115T, 115E is taller than the recess for 115G as shown in Fig. 12), and wherein at least a part of the lower surface of the first member (in the form of the lower outer circumferential corner is exposed to a plasma during a plasma processing.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Endoh by substituting with the focus ring of Yamawaku. See MPEP 2143 Motivation B. 
The resulting apparatus fulfills the limitations of the claim. 
5 In regards to Claim 9, Endoh teaches a space to which a heat transfer gas is supplied between the upper surface of the stage and the lower surface of the second member (as per the teachings of [0148-0157, which is applied to Fig. 11 through 46b, [0202-0205]).
15ir2 In regards to Claim 11, Endoh in view of Yamawaku teaches that only the second member out of the first member and the second member is in contact with the upper surface of the stage, as shown in Fig. 12, where 115T covers the entire back surface of 115 as well as in the recess.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2004/0261946 to Endoh et al in view of United States Patent Application No. 2012/0251759 to Yamawaku et al, as applied to Claim 9 above, and in further view of United States Patent Application No. 2018/0166312 to Kimball et al.
The teachings of Endoh in view of Yamawaku are relied upon as set forth in the above rejection of Claim 9.
10ir In regards to Claim 10, Endoh teaches the stage has an introduction hole 46b for introducing the heat transfer gas into the space, but does not expressly teach the electrode is two electrodes arranged with the introduction hole interposed therebetween.
Kimball teaches an electrostatic chuck system 108 Fig. 3 with a focus/edge ring 118 that has a gas introduction hole 328 [0020], there being two electrodes 312 for edge ring clamping, the gas introduction hole interposed therebetween [0014-0032].
As it is known to provide an electrostatic chuck to a focus ring, as taught by Endoh in view of Yamawaku, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the edge/focus ring electrostatic chuck as taught by Endoh to include two electrostatic chuck rings and a gas introduction hole, as per the teachings of Kimball. One would be motivated to do so for the predictable result of chucking the ring. See MPEP 2143, Exemplary Rationales A.
The resulting apparatus fulfills the limitations of the claim. 
 
Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2013/0155568 to Todorow which expressly teaches a shape wherein the bottom surface of the edge ring first member 228 is not completely covered by the second member 206 in the recess, such that it teaches a suitable shape that is analogous to Yamawaku and fulfills the newly claimed limitations. The Examiner notes that this reference was provided for in the previous office action.

    PNG
    media_image1.png
    220
    412
    media_image1.png
    Greyscale

Furthermore, United States Patent Application No. 2016/0351404 to Aramaki is also prior art made of record and not relied upon is considered pertinent to applicant's disclosure, wherein the embodiment of Fig. 7A shows an edge ring with a first member 151 and a lower member, that provides a shape that fulfills the claimed limitation.



    PNG
    media_image2.png
    247
    627
    media_image2.png
    Greyscale

	The Examiner notes that these references give shapes for an edge ring device that would fulfill the claimed limitations.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716